Citation Nr: 0920439	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1948 to 
July 1950 and from October 1950 to November 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2003 decision of the RO in St. Petersburg, 
Florida.
	
The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran died in December 2006.

2.  At the time of his death, the Veteran had one claim 
pending before the Board - the claim at issue, for 
automobile and adaptive equipment or adaptive equipment only.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction 
to adjudicate the merits of his pending claim.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in December 2006.  When he passed away, he 
had one claim pending before the Board - the claim at issue, 
for automobile and adaptive equipment or adaptive equipment 
only.  As a matter of law, Veterans' claims do not survive 
their deaths.  Vda de Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Therefore, because the Veteran died while his claim 
was pending, his claim is now moot.  

As the Veteran's claim has become moot by virtue of his 
death, it is dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning this claim is unnecessary because the Veterans 
Claims Assistant Act of 2000 (VCAA) has no effect where the 
law, and not the underlying facts or development of the 
facts, is dispositive.  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002).


ORDER

The claim for automobile and adaptive equipment or for 
adaptive equipment only is dismissed.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


